Title: From John Adams to Thomas Brand Hollis, 19 February 1792
From: Adams, John
To: Hollis, Thomas Brand



Dear Sir
Philadelphia February 19th 1792

I ought not to neglect an opportunity by Colo. Smith to assure you by a few lines, of the continuance of my regard. I received last Spring a Box of Books from you, for which I fear I have never before expressed my gratitude. The best apology, I have to make for this seeming negligence is continual ill health, in my own person & all my family.  Your friend, my dear Mrs: Adams, is now dangerously ill, and has never enjoyed her health for 18 Months past. The Climates of New York, and Philada: have been very fatal to her and me; the fever & ague at our age, is a formidable foe. My Office is too great a restraint upon such a Son of Liberty as I am. Such sedantary confinement, for so many hours every day for six or seven months together, is too much for a man habituated for a long course of years, to long Voyages and immense journeys. And such long continued attention to debates and business, is not very charming to a man, accustomed to the conversation and amusements of Paris, of London and the Hague, among the Diplomatick Corps. There is nothing passing in this Country worth your knowing. This Nation is too happy to shine or make a noise. Europe is the scene of splendid events and interesting incidents, at present. Pray, how go the rights of man? The wrongs of Nobles, Priests and Kings? Pray how do you like the Author of the Rights of Man? Do you find him a holy man, fit for an Apostle of Republicanism? The spirit, and System of Rational Liberty to all Nations, Is a favorite Toast with me; but I deprecate the rashness of desperate adventurers, and detest the Artifices of unprincipled impostures. I have already seen so many evils arising from such sources, that I am a burn’d Child. Pray Remember me with your usual Kindness, write me as often as you can, and blieve me ever,
Your friend

John Adams